UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6871


BRENDA J. HOLLEY,

                  Petitioner - Appellant,

          v.

WENDY S. HOBBS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:10-cv-01085-TSE-JFA)


Submitted:   September 13, 2011            Decided:   September 14, 2011


Before KING, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda J. Holley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brenda J. Holley seeks to appeal the district court’s

order      dismissing         her    28    U.S.C.       §   2254    (2006)    petition.       We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              Parties in civil cases such as this one are accorded

thirty      days    after          the    entry    of       the    district    court’s     final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6).              “[T]he timely filing of a notice of appeal in

a    civil    case       is    a    jurisdictional            requirement.”         Bowles    v.

Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   January       24,    2011.           The     notice      of    appeal    was   filed,   at

earliest, on June 16, 2011. *                      Because Holley failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                               We dispense with

oral       argument      because         the    facts       and    legal     contentions     are


       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                   2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3